Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claim2 9-15 and 15-20 are allowed.
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claim 1 is objected to because of the following informality: the fourth limitation is missing a semicolon at its end.
Claim 2 is objected to because of the following informality: the fourth limitation recites “determining whether the candidate path includes a partial path that is a category path, a category path being a path of the taxonomy graph with a leaf node with that has a label that matches a category label,” and “a category path being a path of the taxonomy graph with a leaf node with that has a label that matches a category label” is unclear language [emphasis added].  Examiner notes that, in each of claims 10 and 16, the same language is recited “a category path being a path of the taxonomy graph with a leaf node that has a label that matches a category label.”

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavernier (US 10,706,450).
With respect to claim 1, Tavernier teaches:
accessing item descriptions of items and the taxonomy graph (column 3 lines 1-33 items with descriptions in queries, column 14 lines 28-49 items and descriptions in a graph); 
for each item, 
	identifying for that item one or more candidate paths within the taxonomy graph that are relevant to that item, the candidate paths identified based on content of the item description of that item matching a feature of the nodes, a candidate path being a sequence of nodes starting from a root node of the taxonomy graph (column 14 lines 28-49 items arranged in graph in nodes (candidate path)); 
	for each identified candidate path, labeling the item description with the candidate path (column 16 lines 31-47 item description associated with nodes in graph up to root node)
wherein the labeled item descriptions compose the training data (column 7 lines 41-49 using items and item descriptions in queries as training data).
With respect to claim 7, Tavernier teaches training a classifier using the labeled item descriptions as training data (column 3 lines 1-33 training data of items and descriptions of items in queries for determining types of items with descriptions (classification)).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Mercep et al (US 20180314921) teaches training a classification system for an automated driving system using object type data and confidence levels for each classification, does not use item descriptions to train a classifier and does not teach using a classification score and final relevance score for candidate paths (paragraphs 0007, 0051, 0070-0073 figure 5A); and 
	Tacci et al (US 20170173699) teaches using topics from documents in a training set for enhancing relationships in a topic model using supervised learning, does not teach item descriptions to train a classifier and does not teach using a classification score and final relevance score for candidate paths (paragraphs 0006, 0018-0020, 0024, 0030 figure 1).

Reasons for Allowance
	For claims 9-14 and 15-20, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for generating training data for training a classifier to assign nodes of a taxonomy graph to items based on item descriptions: applying a classifier to the item description to identify classification paths, each classification path having a classification score; for each candidate path, generating a final relevance score for that candidate path by combining the relevance score for that candidate path with the classification score for the corresponding classification path if any; and assigning to the item one or more candidate paths with a final relevance score indicating that the candidate path is relevant to the item.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for generating training data for training a classifier to assign nodes of a taxonomy graph to items based on item descriptions.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        6/13/22